Citation Nr: 1642915	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  15-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In August 2015, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  Following the issuance of an April 2016 supplemental statement of the case wherein the AMC continued the denial of the claim, the matter was returned to the Board for its adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's left ankle disability is attributable to the Veteran's active service or any incident of service. 


CONCLUSION OF LAW

Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in January 2011.  He was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA and private treatment records.  The Veteran has submitted personal statements during the pendency of his appeal in support of his claim.  He has not identified any additionally available evidence for consideration.  

Pursuant to the Board's August 2015 remand, the AMC was first directed to obtain and associate with the claims file outstanding service treatment records relating to the Veteran's claimed left ankle fracture.  In addition, the AMC was directed to obtain the Veteran's authorization to secure records from the Holyoke Soldiers' Home regarding his post-service treatment.  Finally, the AMC was instructed to schedule the Veteran for a VA examination for the purpose of providing an opinion as to the etiology of the Veteran's left ankle disability.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Upon receipt of the returned case, the AMC promptly obtained and associated with the claims file additional service treatment and personnel records.  The AMC also sent the Veteran a letter asking for his authorization to obtain records from the Holyoke Soldiers' Home, and he responded with an October 2015 letter of his own indicating that he did not believe there to be any more records of the treatment of his claimed ankle disability.  Thereafter, the Veteran was afforded a VA examination in March 2016 to evaluate his left ankle disability.  Based upon the examination and a review of the claims file, the examiner offered an opinion as to the etiology of the left ankle disability.  As the AMC obtained the requested treatment records, attempted to secure the Veteran's authorization to pursue records from Holyoke Solders' Home, and then afforded the Veteran a VA examination to evaluate his left ankle disability, the Board finds that the AMC substantially complied with the directives of the Board remand.  Furthermore, as the March 2016 VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  
Factual Background and Analysis

The Veteran asserts that he broke his ankle in a training exercise in service and spent six weeks recuperating before returning to normal duties.  He contends that his current left ankle disability is a residual of that left ankle injury that has continued to cause him pain and discomfort since service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to a left ankle disability, much less the broken left ankle injury which the Veteran states occurred while in service.  On his December 1953 separation examination, the examiner marked that he had abnormal feet, but attributed this to his diagnosed pes planus.  

The Veteran submitted several lay statements in support of an earlier service connection in 1958.  In a statement dated in July 1958, a J.S., who asserted that he employed the Veteran as a construction laborer after his separation from service, related his being witness to the Veteran complaining about his feet being in pain while on the job and having to miss work due to his foot pain.  Similarly, in another statement dated in July 1958, a M.B., who asserted that he worked with the Veteran and knew him for 15 years, reported that he noticed the Veteran complaining about foot pain on several occasions. 

The Veteran's brother submitted a statement date in June 1958 in which he asserted that he first noticed that the Veteran was experiencing foot pain after he returned from service in December 1958.  According to the brother, the Veteran's foot pain worsened considerably following discharge to the point that in March 1958 he noticed that the Veteran would experience pain after only walking a few blocks. 

In a statement dated in July 1958, an A.M., who stated that he was a longtime friend of the Veteran's, asserted that the Veteran would no longer participate in physical recreation after his discharge from the military and would regularly complain about his foot pain. 

In a July 1958 letter, a Dr. L.H.K. indicated that he had been treating the Veteran for his foot pain since July 1954.  According to Dr. L.H.K., an examination of the Veteran's feet revealed a disorder of the arches which resulted in pain after prolonged standing or walking.  His feet were treated with corrective shoes and regular bathing, which Dr. L.H.K. noted did not seem to have improved the Veteran's pain. 

The Veteran submitted a letter from a Dr. S.I. dated in October 1958 in which Dr. S.I. diagnosed the Veteran with third degree pes planus.  Dr. S.I. recommended that the Veteran have specially fitted shoes to help remedy his pes planus condition.  The Veteran also submitted an outpatient record dated in November 1958 from a Dr. B.R. in which the Veteran was noted to complain of pain through his arches with swelling at night.  Dr. B.R. reported that the Veteran experienced these symptoms in service.  He diagnosed the Veteran with pes valgo planus. 

A review of the Veteran's available VA treatment records reveals that he was diagnosed with osteoarthritis of the ankles following an October 2010 podiatry evaluation which included an X-ray examination of his left foot and ankle.  Thereafter, a November 2010 outpatient record indicates that the Veteran reported experiencing left ankle pain that he attributed to a left ankle injury while in basic training.  The November 2010 record shows that the Veteran stated his left ankle was not fractured but that he was hospitalized and walked with a cane for a year. After an examination the Veteran was diagnosed with tenosynovitis of the ankle and left foot as well as arthralgia of the left foot.  Subsequent records show continued treatment for left ankle pain. 

The Veteran submitted a statement in support of his claim in October 2015.  He stated that he broke his ankle while training at Camp Pendleton in April 1953.  According to the Veteran, he was in the hospital for six weeks following his injuries and had to use a cane while he recuperated. 

The Veteran was afforded a VA examination in support of his left ankle disability claim in March 2016.  He stated that he fractured his left ankle in the summer of 1953 at Camp Pendleton and was hospitalized for six weeks during which he had to use crutches.  According to the Veteran, he has had discomfort in his ankle ever since the fracture and it has become more severe in the past few years.  The examiner noted that he used a cane.  As for his symptoms, the Veteran reported that he has flare-ups with increased pain and that as a result he limits weight-bearing activities and only walks short distances.  The examiner detailed that the Veteran had a history of osteoarthritis of the ankles, diagnosed in October 2010, as well as tenosynovitis of the left ankle, diagnosed in November 2010.  

The March 2016 VA examiner reviewed the claims file, and highlighted the fact that none of the available medical evidence made mention of a left ankle fracture in service until a VA outpatient record dated in November 2010.  Prior to that time, as noted by the VA examiner, medical treatment records and lay testimony focused on the Veteran's history of foot pain, which was attributed to his pes planus at the time.  The VA examiner did acknowledge the Veteran's credible statements during the examination, but juxtaposed those statements with the lack of confirmatory evidence around the time period when the injury reportedly occurred and immediately afterward.  Accordingly, the examiner stated that he was unable to medically reconcile the conflicting evidence without resorting to speculation.  

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  The Veteran did not report any symptoms of an ankle injury at any time during service, and there is no record of any left ankle injury in service, despite the Veteran's assertion that he was hospitalized for six weeks following the claimed injury.  Although he now claims that his current left ankle pain began in service and has continued to the present day, he has not presented any medical evidence which specifically correlates his currently diagnosed left ankle osteoarthritis and tenosynovitis to service, to include any claimed left ankle injury.  

In considering the probative value of the Veteran's assertions, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

Here, the Veteran did not begin reporting that he experienced a left ankle injury in service until 2010, over 50 years after he was discharged.  The Veteran was evaluated by two separate doctors for his foot pain in 1958, and apparently did not report experiencing a left ankle injury in service or any symptoms of a left ankle disability while in service for that matter.  None of the lay statements submitted on his behalf mentioned any complaints related to a left ankle disability or a left ankle injury in service.  

The Board also notes that the Veteran has not consistently reported how the left ankle injury actually occurred.  On the November 2010 VA outpatient record where he first reported that he experienced a left ankle injury in service, he stated that the injury occurred while in basic training and that he did not fracture his ankle.  However, in the October 2015 letter, the Veteran reported that he did fracture his ankle and that it occurred during a training exercise at Camp Pendleton. 

As a layperson, the Veteran is competent to describe the symptoms of his condition and when he experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the fact remains that the Veteran's service treatment records do not show that he ever complained of any symptoms of a left ankle disability at any time during service, nor do those records show that he was ever in the hospital for a left ankle injury.  See Buchanan, 451 F.3d at 1337.  In addition, as discussed above, it is not even clear from the evidence when exactly the Veteran's left ankle injury occurred and what kind of injury it was, given the inconsistencies set forth above.  Furthermore, as far as the record shows, over 50 years passed before the Veteran first stated that he experienced a left ankle injury while in service.  Thus, the Board concludes that the Veteran has not set forth sufficient competent and credible evidence that his left ankle disability began in service and continued to the present.  Accordingly, service connection on a direct basis for a left ankle condition under 38 C.F.R. § 3.303(a) must be denied.

The Veteran may still be entitled to service connection for a left ankle disability if all of the evidence establishes that his disability was incurred in service.  38 C.F.R. § 3.303(d).  Again, he asserts that his left ankle disability is the result of a left ankle fracture while in service.  The Board does not dispute that the Veteran has the left ankle disability for which he is claiming service connection.  However, the Veteran's assertions must be considered in light of the March 2016 VA examiner's evaluation, who could not find support for the Veteran assertions.  In reviewing a VA medical examiner's opinion, the United States Court of Appeals for Veterans Claims (CAVC) has held that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Furthermore, a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the March 2016 VA examiner noted the lack of confirmatory evidence in both the Veteran's service treatment records as well post-service treatment records and lay statements submitted on the Veteran's behalf.  Although the VA examiner acknowledged the Veteran's credible statements regarding his left ankle injury, he could not resolve the discrepancy between that statement and the lack of support in the record.  The Board does not fault this opinion for its adequacy.  It is apparent from the examiner's analysis that the inability to provide a definitive opinion stemmed from the absence of confirmatory evidence in the claims file from the period during which the Veteran's injury was reported.  As noted above, all evidentiary steps were taken on remand to ensure the most complete evidentiary record possible, and there is no basis to believe that additional fruitful steps could be taken that might lead to a more definite opinion.  Consequently, the examiner's conclusion that an opinion could not be provided without resort to speculation is consistent with the type of situation not requiring additional development, per Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Despite the thoroughness of the VA examiner's review, the Board views the VA examiner's opinion, or lack thereof, as a nullity; it neither supports nor detracts from the final determination of the Veteran's claim.  However, as the Veteran has submitted no other competent and credible evidence, medical or otherwise, showing a connection between his service and his current left ankle disability, and in light of the paucity of other confirmatory evidence in the record, the Board finds that the preponderance of the evidence is against the claim.  Therefore, service connection for a left ankle disability under 38 C.F.R. § 3.303(d) is denied, and, as such, the Veteran's claim of entitlement to service connection in total must be denied. 
  
As the preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disability, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left ankle disability is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


